Dear Ms. Davenport:
This office is in receipt of your opinion request in which you ask if you are elected as mayor of the Village of Powhatan would you be able to continue your employment with the Natchitoches Parish Police Jury Office of Community Services?
LSA-R.S. 42:63D states in part:
  No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full time appointive office in the government of this state or in the government of a political subdivision thereof.  No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds elective office.
It is the opinion of this office that the combination of offices in your request is not prohibited under LSA-R.S. 42:63D, in that the positions are in different political subdivisions.  The elective office of mayor is with the Village of Powhatan and the employment position is with the Natchitoches Parish Police Jury. If the employment with Natchitoches Parish were to be an appointive office under R.S. 42:62(2), it would be prohibited. However, the opinion request stated that your position is one of employment rather than appointment.  Thus, it is permissible for you to hold the elected position of Mayor of Powhatan and employment with the Natchitoches Parish Police Jury.  This opinion follows Opinion 92-525.
We hope that this opinion sufficiently addresses your concerns. If we may be of further assistance, please do not hesitate to contact us.
Very truly yours,
                                   RICHARD P. IEYOUB ATTORNEY GENERAL
                                 By: J. RICHARD WILLIAMS Assistant Attorney General
RPI:JRW/crt